UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4394
RUDOLPH JEFFERSON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-00-309)

                      Submitted: October 31, 2001

                      Decided: November 19, 2001

        Before MICHAEL and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Robert P. Geary, Richmond, Virginia, for Appellant. Kenneth E. Mel-
son, United States Attorney, Stephen W. Miller, Assistant United
States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. JEFFERSON
                              OPINION

PER CURIAM:

   Rudolph Jefferson appeals his conviction for making a false state-
ment to a federally licensed firearms dealer in the acquisition of a
firearm in violation of 18 U.S.C.A. § 922(g)(a)(6) (West 2001). On
appeal, Jefferson contends that the evidence was insufficient to con-
vict him and that the district court erred in determining the Base
Offense Level used to calculate the Sentencing Guidelines range.
Finding no merit to either contention, we affirm.

   This court must affirm Jefferson’s conviction if there is substantial
evidence, when viewed in the light most favorable to the Government,
to support the verdict. Glasser v. United States, 315 U.S. 60, 80
(1942). To determine whether the evidence is substantial, this Court
views the evidence in the light most favorable to the Government and
inquires whether there is evidence sufficient to support a finding of
guilt beyond a reasonable doubt. United States v. Burgos, 94 F.3d
849, 862 (4th Cir. 1996). The appeals court must consider circumstan-
tial as well as direct evidence and allow the government the benefit
of all reasonable inferences from the facts proven to those sought to
be established. United States v. Tresvant, 677 F.2d 1018, 1021 (4th
Cir. 1982). Our review of the trial testimony leads us to conclude that
the district court properly drew the reasonable inference from the evi-
dence at trial that Jefferson was an "unlawful user of, or addicted to,
marijuana, or any depressant, stimulant, or controlled substance" and
that he made a false statement in denying his status as a user of mari-
juana. Consequently, the evidence at trial was sufficient to support
Jefferson’s conviction.

   Jefferson next contends that the district court erred at sentencing.
Because the district court determined that Jefferson was an "unlawful
user" of marijuana, he fell squarely in the definition of "prohibited
person" for the purposes of determining his Base Offense Level under
§ 2K2.1 of the Sentencing Guidelines. USSG § 2K2.1 comment.
(n.6). By suggesting that his status as a "prohibited person" does not
matter with respect to calculating the Base Offense Level of a person
convicted of a prohibited transaction as opposed to possession of a
firearm, Jefferson attempts to make a distinction in offenses that the
                      UNITED STATES v. JEFFERSON                       3
Guidelines do not make. See USSG § 2K2.1. Affording due deference
to the district court’s application of the sentencing guidelines, we find
that the court did not err in calculating Jefferson’s Base Offense Level
and Guidelines range. See United States v. Blake, 81 F.3d 498, 503
(4th Cir. 1996).

   Accordingly, Jefferson’s conviction and sentence are affirmed. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED